Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

`Continued Examination Under 37 CFR 1.114
1	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/05/2022 has been entered.
Claims 1, 5, 11-12, and 14 are amended. Clams 1-20 are pending. Claims 2-10 depend from base claim1 and claims12-20 depend from base claim 11.

Response to Arguments
2.	Applicant’s arguments, see Remarks filed 07/05/2022, see pages 7-11outlining the reasons for overcoming the rejections of claims 1-20 under 35 USC 101, submitted in the Office Action filed 05/02/2022, have been fully considered and are persuasive in view of the current amendments to claims 1 and 11. The rejection of claims 1-20 under 35 USC 101 has been withdrawn. 

Allowable Subject Matter

3.	Claims 1-20 allowed.

The following is an examiner’s statement of reasons for allowance: 
Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database for NPL references, reviewed the references cited in the IDS filed 09/10/2020; reviewed parent application 15814499 now US Patent # 10789635.
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing a claim or claims. The examiner’s actions and the applicant’s Remarks filed 07/05/2022, see pages 7-11outlining the reasons for overcoming the rejections of claims 1-20 under 35 USC 101, submitted in the Office Action filed 05/02/2022, in view of the current amendments to claims 1 and 11 make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. 

4.1.	Best prior art discussion:
(i) 	Article, “New app wants to help reduce Buckinghamshire's 38,000 tonnes of annual food waste”, published 03/23/2017 in The Bucks Herald [Aylesbury], extracted from Google on 02/25/2022, recited in the Final Office Action 05/02/2022 discloses using mobile technology and OLIO free app for sharing extra available food rather than getting it wasted. By opening the Olio app one can add photo, description and the time when the food is available for pick-up. One is need of food can simply browse the items available on Olio app arrange a pick-up via private messaging. Anyone can download the free Olio app.

(ii)	Shimokawa [JP-5956706]; recited in the Final Office Action 05/02/2022 ,  discloses receiving a request with a user’s ID but also the ID of another user who wants to share a food dish, see Step 401.
In this example, the order request received in step S401 includes not only the user ID of the ordering user but also at least part of the user ID of another user sharing the dish (hereinafter referred to as another user), so that the information of other users who share food restricted, see Step 502. With the restriction process, the allocation amount of all users (that is, all users sharing the food) of the ordering user and other users is determined. The allocation amount may be presented only to the ordering user, or to other users in addition to the ordering user. 

(iii) 	Moses et al. [US20080235232 A1; see para 0069], recited in the Final Office Action 05/02/2022,  discloses a Food database 22 storing food and/or ingredient information which is shared with users. Food database 22 stores information about specific food and/or ingredients and more particularly their nutritional compositions, such as, for example, their fat content, carbohydrate level, and/or protein rating and is used by a recipe capture module capture module 300 to assist with the capture and storage of recipe information in recipe database 20.

(iv)	Kumar et al.[US20180053263A1; see abstract] discloses a method and a system for determining quantity of food consumed by users based on received one or more inputs from a first set of sensors and a second set of sensors associated with a determination unit, where the first set of sensors and the second set of sensors monitor one or more users and food served to the one or more users respectively, identifying each type of food from the food served, identifying and determining quantity of each type of food consumed by each of the one or more users based on the identified actions performed by each of the one or more users.

Claims 1-10:
With reference claim 1, the prior art of record, alone or combined, neither teaches nor renders obvious the limitations, as a whole, comprising receiving, by a computer server, a list of authorized users from a food-sharing application user, sensing, via a set of sensors, data related to a foodstuff within possession of a set of users and associated with a set of available foodstuff transactions, the set of sensors comprising one of a radio frequency identification device and an image sensor, storing by the computer server, the sensed data related to the foodstuff in a user foodstuff database,  the computer server further implementing he steps of associating, the data in the user foodstuff database with the set of users, receiving a foodstuff query from the food-sharing application user, comparing the list of authorized users with the set of users associated with the set of available foodstuff transactions, identifying a subset of available foodstuff transactions in the foodstuff database, based on the comparing sending the sensed data associated with the subset of available foodstuff transactions to the food-sharing application user, sending instructions to display the sensed data associated with the subset of available foodstuff transactions on a food-sharing application user interface, and displaying, for selection, the sensed data associated with the subset of available foodstuff transactions on the food-sharing application user interface.
The reasons for allowance for the dependent claims 2-10 are the same as established for the base claim 1 above.

Claims 11-20:
With reference claim 11, the prior art of record, alone or combined, neither teaches nor renders obvious specifically the limitations, as a whole, comprising a set of sensors adapted to sense data related to a foodstuff within possession of a set of users and associated with a set of available foodstuff transactions, the set of sensors comprising one of a radio frequency identification device and an image sensor, a user-associated foodstuff database storing data related to foodstuff within possession of a particular food-sharing system user, a foodstuff database stored in memory including the sensed data, the set of available foodstuff transactions and a set of locations associated with the set of available foodstuff transactions, and a controller module receiving a user input received at a user interface by way of the communications module, and query the foodstuff database based on the user input, identify at least a subset of available foodstuff transactions and the set of locations associated with the subset of available foodstuff transactions based on the query, and send the identified subset Serial No.17/017,267Examiner: Yogesh C. Garg Filed:September 10, 2020Group Art Unit: 3625 Page 5 of 12of available foodstuff transactions and set of locations associated with the subset of available foodstuff transactions to the user interface by way of the communications module.
The reasons for allowance for the dependent claims 12-20 are the same as established for the base claim 11 above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
(i)	Nestec S.a.; Patent Application Titled "Enhancing the Appearance of Food Products" Under Review; Publication info: Health & Medicine Week [Atlanta] 01 Feb 2013: retrieved from Dialog Database on 07/25/2022,  discloses sensors for acquiring information concerning food products transferred to an apparatus an dbase don acquired information a controller activates the dispensing heads.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESH C GARG/Primary Examiner, Art Unit 3625